DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/14/2022 has been entered.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Pozzi (US 2011/0278323). Regarding claim 1, Pozzi discloses a device for packaging and dispensing a product (fig.11), comprising: a container (1) intended to contain the product (2); a dispensing accessory equipped with a mouthpiece and actuatable to dispense said product in the form of doses or determined drop ([0088], 11); a dosing chamber (7) for storing a predetermined amount of the product; and one end (area at the tip of 25” and 20) belonging to the mouthpiece, where a central channel (channel at the tip of 25”) is formed to communicate with the dosing chamber (7) in an actuated state of the dispensing accessory, allowing to expel the dose or the determined drop (11). In combination with other claimed limitations, Pozzi and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to the mouthpiece further includes one or more lateral channel(s) which is open into the central channel irrespective of whether or not the dispensing accessory is in the actuated state to expel the dose or the determined drop, the lateral channel(s) configured to circulate air .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754